—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 1994, which charged claimant with a recoverable overpayment of unemployment insurance benefits.
At her hearing, the sole purpose of which was to determine whether claimant had received an overpayment of unemployment insurance benefits, claimant did not dispute that she had a continuing obligation to repay this money. Upon our review of the record, we find that the Board properly determined that the overpayment in benefits, offset by the amount claimant has already repaid, was recoverable.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.